Case: 14-10022      Document: 00512788681         Page: 1    Date Filed: 10/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10022
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 1, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SYDNEY MELISSA NAVARRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-100-7


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Sydney Melissa Navarro pleaded guilty to conspiracy to possess with
intent to distribute 50 grams or more of a mixture or substance containing a
detectable amount of methamphetamine and was sentenced to a 324-month
term of imprisonment. Navarro now appeals her sentence. We review the
district court’s application of the Sentencing Guidelines de novo, and its factual




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10022     Document: 00512788681     Page: 2     Date Filed: 10/01/2014


                                  No. 14-10022

findings are reviewed for clear error. United States v. Villanueva, 408 F.3d
193, 202-03 & n.9 (5th Cir. 2005).
      Navarro’s first issue concerns the calculation of her base offense level
(BOL) under U.S.S.G. § 2D1.1(c). She does not dispute the finding that she
was responsible for 1,786.05 grams of a mixture or substance containing
methamphetamine, a quantity that would result in a BOL of 34. § 2D1.1(c)(3).
Finding that a quantity of drugs seized from Navarro’s sole supplier had an
average purity rate of 92.2%, however, the district court used that purity rate
to determine that the drug mixture attributable to Navarro contained more
than 1.5 kilograms of actual methamphetamine and to assign Navarro a BOL
of 38. § 2D1.1(c)(1). Given the evidence that the drug mixture attributable to
Navarro and the drug mixture that was analyzed for purity all came from the
same, sole source, a finding that the drugs attributable to Navarro also had an
average purity rate of 92.2% is plausible and, thus, not clearly erroneous. See
United States v. Rodriguez, 666 F.3d 944, 947 (5th Cir. 2012). Additionally,
nothing in the record suggests that the drugs attributable to Navarro had an
average purity rate of less than 80%. Even assuming a purity rate of only 80%,
the district court did not err in applying a BOL of 38 in this case.            See
Rodriguez, 666 F.3d at 947; United States v. Sherrod, 964 F.2d 1501, 1508 (5th
Cir. 1992); § 2D1.1(c)(1); § 2D1.1(c)(1), Notes (B) & (C).
      We turn next to Navarro’s argument that the district court erred in
applying a two-level enhancement under § 2D1.1(b)(12) for maintaining a
premises for the purpose of manufacturing or distributing a controlled
substance. Testimony from a law enforcement officer at sentencing and the
unrebutted facts in the PSR and its addenda support the district court’s finding
that Navarro and her on-and-off boyfriend moved from hotel to hotel, selling
methamphetamine from the rooms in which they stayed. It also supports the



                                        2
    Case: 14-10022      Document: 00512788681   Page: 3   Date Filed: 10/01/2014


                                 No. 14-10022

finding that Navarro used a residence in Fort Worth, Texas, to run her drug-
trafficking business.    Navarro offers no legal support for her conclusional
argument that a premises must be specifically identified as a prerequisite to
its use for the application of a § 2D1.1(b)(12) enhancement. Navarro has not
shown that the district court’s factual findings were clearly erroneous or that
it erred in applying § 2D1.1(b)(12) in this case. See Alaniz, 726 F.3d at 618;
§ 2D1.1(b)(12) & comment. (n.17).
      AFFIRMED.




                                       3